******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
            SANDY NIRO v. PETER NIRO, JR.
                     (SC 19045)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Espinosa, Js.
        Argued January 16—officially released October 14, 2014

  Joseph E. Faughnan, with whom, on the brief, were
Philip G. Kent and Gregory P. Muccilli, for the plaintiffs
in error (Anthony Niro and Nanette Niro).
  Steven R. Dembo, with whom were Caitlin Kozloski
and, on the brief, P. Jo Anne Burgh, for the defendant
in error (Sandy Niro).
  Lisa A. Magliochetti, for the defendant in the underly-
ing action (Peter Niro, Jr.).
                          Opinion

   ZARELLA, J. The plaintiffs in error, Anthony Niro
and his wife, Nanette Niro (plaintiffs), bring this writ
of error seeking reversal of the trial court’s judgment
denying their respective motions to quash separate but
identical subpoenas duces tecum served upon them
in the underlying marriage dissolution action by the
defendant in error, Sandy Niro (defendant),1 and order-
ing them to produce certain financial records. The plain-
tiffs claim that this court has subject matter jurisdiction
over the writ of error because, given their status as
nonparty witnesses in the dissolution action, the trial
court’s order of production constitutes an appealable
final judgment. They further claim that they should not
be required to comply with the order because the dis-
puted records consist of personal papers and docu-
ments that are privileged under the fifth and fourteenth
amendments to the United States constitution and arti-
cle first, § 8, of the Connecticut constitution. The defen-
dant responds that this court lacks subject matter
jurisdiction over the writ of error because the order of
production was not a final judgment and does not satisfy
either prong of the test established in State v. Curcio,
191 Conn. 27, 463 A.2d 566 (1983), for determining
whether an interlocutory order is an appealable final
judgment, namely, that the order ‘‘terminates a separate
and distinct proceeding’’ or ‘‘so concludes the rights of
the parties that further proceedings cannot affect
them.’’ Id., 31. The defendant also argues that the plain-
tiffs did not raise their claim regarding privilege in the
trial court, they have not properly briefed their state
constitutional claim, and, even if these impediments
did not exist, their privilege claim would fail on the
merits. We conclude that the trial court’s order is not
an appealable final judgment under the test set forth
in Curcio, and, accordingly, this court lacks subject
matter jurisdiction over the writ of error.
   The record reveals the following relevant facts and
procedural history. The defendant married Peter Niro,
Jr. (Peter Niro), in September, 1991. During the mar-
riage, Peter Niro and his brother, Anthony Niro, became
business partners and held controlling membership
interests in at least seventeen limited liability compa-
nies that owned real estate in Connecticut and Florida.
In turn, each company was owned and controlled by a
trust created by the brothers. The brothers also jointly
owned or held ownership interests in several other busi-
ness entities. Nanette Niro was the bookkeeper for
these companies, trusts and business entities.
   Over time, the business and family relationships
broke down such that Peter Niro no longer had access
to the financial records pertaining to the jointly owned
trusts and business entities. The defendant and Peter
Niro also came to believe that the plaintiffs and other
family members were misappropriating a substantial
portion of Peter Niro’s share of the jointly owned assets.
Consequently, after the defendant commenced this
action in March, 2011, for dissolution of her marriage
to Peter Niro, she served a subpoena duces tecum on
each of the plaintiffs in November, 2011, seeking the
production of all business and personal financial
records that might be related to the jointly owned trusts
and business entities so that she could obtain a com-
plete understanding of the marital assets available for
equitable distribution pursuant to General Statutes
§ 46b-81.
  On December 22, 2011, the plaintiffs filed motions to
quash the subpoenas and for protective orders on the
ground that the requests were unduly burdensome,
unreasonable, oppressive and intended to embarrass
and harass them because, among other things, they
sought personal financial information from nonparty
witnesses that would not lead to evidence admissible
in the dissolution proceeding. The trial court denied
those motions on January 19, 2012.
   Thereafter, the trial court granted the plaintiffs’
motions to reargue. A hearing on the motions was held
on February 16, 2012, during which the plaintiffs
asserted, for the first time, their fifth amendment privi-
lege with respect to their personal financial records.
The court denied the motions to reargue and ordered
the plaintiffs ‘‘to disclose all business records that are
the subject of the [defendant’s] subpoenas, on or before
April 1, 2012, except any records for which a privilege
is claimed. Counsel shall keep a log of all items for
which a privilege is claimed. The items listed in the log
shall be submitted on or before March 22, 2012, and
will be adjudicated at a later date.’’ On March 22, 2012,
the plaintiffs provided the court with a privilege log
listing approximately 150 business records they did not
object to disclosing and approximately 100 personal
records they objected to disclosing.
   On June 1, 2012, the defendant filed another motion
seeking production of the personal records and a
motion seeking an order of contempt for the plaintiffs’
failure to comply with the trial court’s prior order to
disclose the business records. The plaintiffs responded
that the court had not ordered disclosure of their per-
sonal records and that they had disclosed the business
records in a related action.2
   Following a hearing on September 6, 2012, the trial
court ordered access to the plaintiffs’ business records
and reserved decision on disclosure of the personal
records. On September 17, 2012, the court denied the
defendant’s motion for contempt and relied on Fisher
v. United States, 425 U.S. 391, 96 S. Ct. 1569, 48 L. Ed.
2d 39 (1976), in granting the motion for an order of
production of the plaintiffs’ personal records on the
ground that the fifth amendment privilege did not apply
to those records. The plaintiffs subsequently filed a writ
of error with this court, challenging the trial court’s
order of production. On November 23, 2012, the trial
court issued a memorandum of decision further
explaining its reasons for ordering production of the
personal records listed in the plaintiffs’ privilege log.
   We begin our analysis with the jurisdictional claim.
The defendant argues that this court does not have
subject matter jurisdiction over the writ of error
because the trial court’s interlocutory order of produc-
tion was not an appealable final judgment and does not
satisfy either prong of the test set forth in Curcio for
obtaining appellate review. See Practice Book § 72-1
(a) (‘‘[w]rits of error for errors in matters of law only
may be brought from a final judgment of the superior
court to the supreme court’’). The plaintiffs respond
that, even if this court does not have subject matter
jurisdiction under the first prong of Curcio, which they
do not concede, it has jurisdiction under the second
prong because the order of production so concluded
their federal and state constitutional rights that further
proceedings could not affect them. We conclude that,
under the facts and circumstances of this case, the
order of production does not satisfy either prong of
Curcio, and, therefore, we do not reach the plaintiffs’
constitutional claims.
  The standard of review is well established. ‘‘A deter-
mination regarding . . . subject matter jurisdiction is
a question of law . . . [and, therefore] our review is
plenary.’’ (Internal quotation marks omitted.) Khan v.
Hillyer, 306 Conn. 205, 209, 49 A.3d 996 (2012).
   With respect to the governing legal principles, we
have stated that, although ‘‘[t]he subject matter jurisdic-
tion of our appellate courts is limited by statute to
appeals from final judgments . . . [t]he legislature may
. . . deem otherwise interlocutory actions of the trial
courts to be final judgments, as it has done by statute
in limited circumstances. . . . Alternatively, the courts
may deem interlocutory orders or rulings to have the
attributes of a final judgment if they fit within either
of the two prongs of the test set forth in State v. Curcio,
[supra, 191 Conn. 31]. . . . Under Curcio, the land-
mark case in the refinement of final judgment jurispru-
dence . . . interlocutory orders are immediately
appealable if the order or ruling (1) terminates a sepa-
rate and distinct proceeding or (2) so concludes the
rights of the parties that further proceedings cannot
affect them. [Id.]
   ‘‘The first prong of the Curcio test . . . requires that
the order being appealed from be severable from the
central cause of action so that the main action can
proceed independent of the ancillary proceeding. . . .
If the interlocutory ruling is merely a step along the
road to final judgment then it does not satisfy the first
prong of Curcio. . . . Obviously a ruling affecting the
merits of the controversy would not pass the first part
of the Curcio test. The fact, however, that the interlocu-
tory ruling does not implicate the merits of the principal
issue at the trial . . . does not necessarily render that
ruling appealable. It must appear that the interlocutory
ruling will not impact directly on any aspect of the
[action]. . . .
   ‘‘The second prong of the Curcio test focuses on
the nature of the right involved. It requires the parties
seeking to appeal to establish that the trial court’s order
threatens the preservation of a right already secured
to them and that that right will be irretrievably lost
and the [parties] irreparably harmed unless they may
immediately appeal. . . . One must make at least a
colorable claim that some recognized statutory or con-
stitutional right is at risk. . . . Moreover, when a stat-
ute vests the trial court with discretion to determine if
a particular [party] is to be accorded a certain status,
the [party] may not invoke the rights that attend the
status as a basis for claiming that the court’s decision
not to confer that status deprives the [party] of protec-
tions to which [it] is entitled. . . . The right itself must
exist independently of the order from which the appeal
is taken.’’ (Citations omitted; internal quotation marks
omitted.) Abreu v. Leone, 291 Conn. 332, 338–40, 968
A.2d 385 (2009).
   In the present case, it is undisputed that the trial
court’s order of production was an interlocutory ruling.
Accordingly, this court has jurisdiction over the plain-
tiffs’ writ of error only if the order satisfies the first or
second prong of Curcio.
  With respect to the first prong, even if we presume
that the trial court’s production order was ‘‘a clear and
definite discovery order . . . based on the . . .
court’s final and comprehensive ruling’’; Woodbury
Knoll, LLC v. Shipman & Goodwin, LLP, 305 Conn.
750, 761, 48 A.3d 16 (2012); see id., 761–62 (discussing
elements necessary to satisfy first prong of Curcio);
we conclude that the order did not arise from a separate
and distinct proceeding because the personal records
and documents to which it was directed are required
by the trial court in order to resolve the underlying
action. See Abreu v. Leone, supra, 291 Conn. 339.
   Section 46b-81 (a) provides in relevant part: ‘‘At the
time of entering a decree . . . dissolving a marriage
. . . the Superior Court may assign to either the hus-
band or wife all or any part of the estate of the other.
The court may pass title to real property to either party
or to a third person or may order the sale of such real
property . . . when in the judgment of the court it is
the proper mode to carry the decree into effect.’’ In
furtherance of this objective, Practice Book § 25-30 (a)
requires the parties to a dissolution action to file with
the court a sworn statement of current income,
expenses, assets and liabilities. Thus, in order for the
trial court to perform its statutory duty of dividing the
marital estate in a fair and equitable manner, it must
have a proper understanding of the parties’ assets.
  As previously discussed, the defendant and Peter
Niro claim that the plaintiffs and other family members
have misappropriated a substantial share of Peter Niro’s
business assets.3 Accordingly, the trial court must have
access to the personal records listed in the plaintiffs’
privilege log because they may contain information
relating to the allegedly misappropriated assets. In
other words, without the information contained in the
subpoenaed records, the trial court will be unable to
determine the true extent and value of the marital estate
and, therefore, will be unable to perform its statutory
duty of equitably distributing the marital assets in the
underlying dissolution action.
   The present case is distinguishable from other cases
in which we determined that a discovery order did not
interfere with the underlying proceeding. For example,
in Woodbury Knoll, LLC, the plaintiffs in the underlying
action (Woodbury Knoll) hired the plaintiff in error,
Finn, Dixon & Herling, LLP (Finn Dixon), to bring a
legal malpractice action against the defendants in error,
Shipman & Goodwin, LLP (Shipman), and Carolyn
Cavolo, who also were the defendants in the underlying
action, for negligent misrepresentation in connection
with certain real estate transactions. Woodbury Knoll,
LLC v. Shipman & Goodwin, LLP, supra, 305 Conn.
752–53. Woodbury Knoll was specifically seeking reim-
bursement for damages incurred because of Shipman’s
and Cavolo’s failure to discover certain fraud for which
Woodbury Knoll incurred damages, ‘‘which consisted
of settlement payments in the amount of $2,917,000 and
attorney’s fees paid to Finn Dixon in the amount of
$1,371,647.60 . . . .’’ Id., 753. Following commence-
ment of the underlying action, Shipman and Cavolo
served a notice of deposition and a subpoena duces
tecum on the custodian of Finn Dixon’s records, seeking
all records and documents relating to Finn Dixon’s rep-
resentation of Woodbury Knoll in the underlying action
up to the date of the subpoena. See id. After Finn Dixon
and Woodbury Knoll moved to quash the subpoena and
for protective orders, Shipman and Cavolo objected
and moved to compel production of the records and
documents. Id., 754. The trial court ultimately overruled
Finn Dixon’s objection to the subpoena, denied its
motion to quash, and granted Shipman and Cavolo’s
motion to compel (discovery order). Id. Finn Dixon
then brought a writ of error to this court, claiming that
the trial court’s discovery order was improper. Id. In
considering whether the discovery order satisfied the
first prong of Curcio, we concluded that the order termi-
nated a separate and distinct proceeding not only
because it was ‘‘clear and definite’’ and was based on
a ‘‘final and comprehensive ruling’’; id., 761; but also,
significantly, because ‘‘Finn Dixon [was] not involved
in any way with the lawsuit between [Woodbury Knoll]
and [Shipman and Cavolo]. Finn Dixon [was] involved
only insofar as its records custodian [had] been ordered
to comply with the discovery order.’’ Id., 762. We there-
fore granted the writ of error.4 Id., 786.
  Similarly, in Briggs v. McWeeny, 260 Conn. 296, 298,
796 A.2d 516 (2002), the plaintiff in error, Carole W.
Briggs, an attorney, brought a writ of error challenging
the findings of the defendant in error, Honorable Robert
F. McWeeny (Judge McWeeny), that she had violated
the Rules of Professional Conduct in her representation
of the plaintiff in the underlying action (Amity High
School) and Judge McWeeny’s order disqualifying her
from continuing to represent Amity High School in the
pending litigation. Id., 298–99. The challenged findings
included that Briggs had obstructed another party’s
access to evidence and had asked a person other than
a client to refrain from giving relevant information to
another party. See id., 304–305. Judge McWeeny claimed
that the disqualification order was an interlocutory
order from which Briggs could not appeal because it
was intertwined with the central evidentiary issue in
the underlying litigation. Id., 313–14. We disagreed, con-
cluding that the focus of the misconduct proceeding
was not on the disputed evidentiary issue in the underly-
ing litigation but on Briggs’ attempt to alter, destroy or
conceal a document with potential evidentiary value.
Id., 315–16. We further observed that the fact that the
sanction had taken effect immediately rather than being
delayed until the conclusion of the trial counseled
against a finding that the disqualification order was so
intertwined with the underlying proceeding that it did
not constitute a final judgment. Id., 316.
   The discovery order in the present case, unlike the
orders in Woodbury Knoll, LLC, and Briggs, is inter-
twined with the underlying dissolution proceeding
because the information subject to disclosure will con-
tribute to the trial court’s knowledge of Peter Niro’s
assets and its ability to perform its statutory duty of
equitably distributing the marital estate pursuant to
§ 46b-81. Accordingly, we conclude that the trial court’s
order of production does not satisfy the first prong
of Curcio.
   We further conclude that the order does not satisfy
the second prong of Curcio because it does not so
conclude the rights of the plaintiffs that further proceed-
ings will not affect them. Ordinarily, ‘‘if a witness asserts
a privilege to withhold testimony to which the court
and the parties may be entitled, and the court does
not uphold that privilege, the witness’ only access to
appellate review is to appeal a finding of contempt.
. . . The scope of appellate review of such a contempt
finding would be sufficiently broad to encompass many
claims of error which may not appear on their face to
be jurisdictional in nature.’’ (Citation omitted; internal
quotation marks omitted.) Presidential Capital Corp.
v. Reale, 240 Conn. 623, 630, 692 A.2d 794 (1997).
   In the present case, the trial court’s order of produc-
tion does not so conclude the rights of the plaintiffs
that further proceedings will not affect them because
the plaintiffs may continue to disobey the order of pro-
duction and be held in contempt. See Barbato v. J. &
M. Corp., 194 Conn. 245, 249, 478 A.2d 1020 (1984)
(order granting application to compel testimony ‘‘does
not so conclude the rights of the appealing party that
further proceedings cannot affect those rights’’ [internal
quotation marks omitted]). ‘‘A judgment of contempt
is a final, reviewable judgment.’’ Id., 250. As a result,
further proceedings are available from which the plain-
tiffs may appeal without having to reveal the contents of
the records. See id., 251 (privileged information sought
remains confidential throughout contempt proceeding).
   The writ of error is dismissed.
  In this opinion ROGERS, C. J., and PALMER, EVE-
LEIGH and ESPINOSA, Js., concurred.
   1
     Sandy Niro and Peter Niro, Jr. (Peter Niro), are the plaintiff and the
defendant, respectively, in the underlying marital dissolution action. In Octo-
ber, 2012, Sandy Niro and Peter Niro filed separate motions to dismiss the
plaintiffs’ writ of error for lack of a final judgment, which we denied without
prejudice on December 12, 2012. We also denied the plaintiffs’ motion to
strike Peter Niro’s October 25, 2012 statement of alternative grounds for
affirmance of the trial court’s order, in which the plaintiffs argued that Peter
Niro did not become a party to the writ of error when they served him
pursuant to Practice Book § 72-3 (c) with a copy of the writ that had been
served on Sandy Niro. We now conclude, however, that Peter Niro is not
a proper party to the writ of error because the rules of practice do not
provide that, by serving a party in the underlying action with a copy of the
writ of error, the party also becomes a party to the writ of error. Accordingly,
we have not considered Peter Niro’s brief in reaching our decision on the
plaintiffs’ writ of error.
   2
     In the related civil action brought by Peter Niro against Anthony Niro,
Peter Niro claimed that Anthony Niro and Nanette Niro misappropriated
funds from the jointly owned businesses.
   3
     As previously noted, the defendant’s misappropriation claim is also the
basis for a corresponding civil action that is pending. See footnote 2 of
this opinion.
   4
     Although the court did not discuss whether the information sought in
the discovery order was ‘‘intertwined’’ with the underlying proceeding, we
note that, because Woodbury Knoll was seeking damages for expenses
already incurred, the court did not need the information subject to the order
to resolve the issues in the underlying legal malpractice action. Accordingly,
the discovery order in Woodbury Knoll, LLC, was not intertwined with the
underlying proceeding.
   We disagree with the concurring justice’s conclusion to the contrary and
with his assertion that the court should use this case to reconsider and
overrule its decision in Woodbury Knoll, LLC. In addition to the fact that
neither of the parties has raised or briefed this issue, it would make no
sense to reconsider our decision in Woodbury Knoll, LLC, in the present
case because our legal analysis and conclusions do not depend on whether
the discovery order in Woodbury Knoll, LLC, was intertwined with the
underlying action, but, rather, on the fact that the trial court needs the
personal records and documents sought by the defendant in order to perform
its statutory duty under § 46b-81. It thus would be inappropriate for this
court to address the concurring justice’s contention that Woodbury Knoll,
LLC, should be overruled in the present case.